Citation Nr: 1421151	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board remanded this matter in August 2012 for additional development.  Upon receipt of the additional development, the Board found that the remand orders had not been complied with, thus the matter was again remanded, in September 2013, to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2013, as discussed below, the remand complied with the directives of the Board.  A supplemental statement of the case (SSOC) was issued in March 2014 by the VA Appeals Management Center (AMC).  The case is once again before the Board. 

As reflected on the cover page, the Board has recharacterized the issue of entitlement to service connection to include an acquired psychiatric disorder, which has been raised by treatment records diagnosing depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy during service.

2. The Veteran has a current diagnosis of PTSD and depression.

3.  The Veteran's depression is due to psychosocial stressors unrelated to his time in service.

4.  The Veteran's alleged stressors do not involve fear of hostile military or terrorist activity, and they are unverified.

5.  Any current diagnosis of PTSD is not based on a verified stressor.


CONCLUSION OF LAW

No psychiatric disabilities, to include PTSD and depression, were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by a letter sent to the Veteran in July 2005.  The letter addressed all notice elements and was sent prior to the initial unfavorable decision issued in February 2006.

In next addressing whether VA satisfied its duty to assist the Veteran with respect to his claim, the Board concludes that available records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims file.  The Veteran's service treatment records, VA treatment records, and his statements in support of the claim are in the claims file. 

In September 2013, the Board remanded the issue and ordered the AMC/RO to contact the U. S. Army's Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's PTSD stressor.  The AMC requested stressor verification from the JSRRC, the National Archives and Records Administration (NARA), and the United States Army Europe GS 3 section.  Accordingly, the Board finds that the requests comply with the directives in the September 2013 remand and that no further development is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that based on the record, the Veteran has not been provided with a recent VA psychiatric examination.  VA must provide a medical examination or opinion when the record establishes that the Veteran has a current diagnosed disability; the Veteran suffered an event, injury, or disease in service; and the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination or opinion is not necessary to decide the claim for service connection.  The credible evidence does not establish that the Veteran suffered an in-service event, injury, or disease.  The Board has found the Veteran's allegations concerning his alleged in-service experiences to be uncorroborated.  Additionally, the Veteran's service medical records and service personnel records do not contain any of the factors tending to corroborate the claimed stressors.  38 C.F.R. § 3.304(f) (2013).  Accordingly, a VA examination of the Veteran's claimed conditions is unwarranted.

The Board also notes that in April 2012, the Veteran set forth his contentions at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with VA's duties to notify and assist and that the Veteran will not be prejudiced as a result of the Board's adjudication of this issue.


Service Connection

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to establish service connection for a claimed disorder, generally, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358-59 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); Moran v. Principi, 17 Vet. App. 149, 155-59 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on and after July 13, 2010.

The Veteran's service treatment records (STRs) show that in March 1979, during his discharge examination, he denied any problems with depression and nervous trouble of any sort.  The STRs were otherwise silent as to pertinent psychiatric pathology. 

Medical records in February 2003 diagnosed the Veteran with depression.  The examiner noted that the Veteran was experiencing a host of psychosocial stressors, such as homelessness, familial discord, financial pressure, and chronic pain.

A VA examination in December 2005 shows that the Veteran has been diagnosed with PTSD and depression, due to multiple etiologies.  During the examination, the Veteran indicated that he was hospitalized for psychiatric treatment twice.  He asserted that the first time was in 1987 after his second divorce because he was very depressed.  The second time was in 1988 or 1989 at Grand Junction because he was depressed and was not sleeping.  

The Veteran noted that he had not been attending weekly therapy since November 2004.  He also stated that he sees his psychiatrist on a regular basis.  He asserted that he first sought treatment through the VA around 1982 or 1983.  He indicated that during his first course of treatment he was not able to talk about his military stressors because they were all classified.  He stated that in November 2004, he saw some of the missions he was involved in talked about on the History Channel and then realized that he could talk about them in therapy.  

After considering both examinations and all of the pertinent evidence relating to the Veteran's depression, the Board finds that his depression is not related to service.  Both examiners note multiple etiologies of the Veteran's depression and none are related to his service.  Therefore, the Board denies service connection for depression and continues the analysis for PTSD below.

In regards to service connection for PTSD, the Board has reviewed the various statements of record as well as the Veteran's testimony in consideration of a verified in-service stressor that may link to his current symptoms.  The Veteran reported the following three stressors: (1) he was shot at by MIG fighters while participating in reconnaissance missions over the Soviet Union Between December 1975 and April 1976; (2) he witnessed the emergency landing of civilian Beechcraft King Air aircraft in Sandhofen, Germany sometime in or around March of 1977.  He further contends rescuing the passengers from the burning plane while awaiting the arrival of fire trucks; and (3) he witnessed a friend, Sgt. Reggie Harris, experience a deadly parachute accident at Coleman Army Airfield in or around March 1977. 

As a preliminary matter, the Veteran has not alleged combat service.  The Veteran's personnel and service medical records are negative for any indication that the Veteran participated in combat.  The Veteran served as a helicopter repairman with HHC 7th SIG BDE Germany APO 09028 from September 1975 to September 1978.  At the time, the 7th SIG BDE was under the operational control of 5th Signal Command.

Nonetheless, because the Veteran has alleged fear of hostile military activity, the Board must also consider whether service connection for PTSD is warranted under the revised PTSD regulation.

In this regard, the Board looks to the Veteran's first claimed stressor; that his in-service stressor resulted from hostile contact between December 1975 and April 1976, when he was allegedly shot at by MIG fighters.  

The Board requested that the JSRRC search for verification to determine if the alleged hostile contact took place.  JSSRC responded with a negative response.  The agency stated that they researched the US Army historical records that are available to its office and coordinated their research with the NARA.  The agency asserted that they were unable to locate any unit records pertaining to the 7th Signal Brigade (7th SIG BDE) and the 5th Signal Command (5th SIG CMD) for the calendar year 1976.  The agency noted that they also coordinated their research with the United States Army Europe G3 Section.  According to the G3 Section, Headquarters and Headquarters Company, 7th SIG BDE was stationed at Coleman Barrack, Sandhofen/Mannheim, Germany during the 1975 to 1978 time period.  The G3 Section stated that no information was available to document any hostile action during the time indicated by the Veteran.  The JSRRC concluded that after a thorough review of the evidence submitted to substantiate the Veteran's claimed stressful incident, and considering past development, they have determined that the Veteran's declared stress could not be corroborated.

In order to corroborate the remaining two stressors (the alleged emergency landing of an airplane and the parachute accident) pertaining to the Veteran's claim for service connection for PTSD, the RO contacted the requisite record-holding entity, and again a negative response was received.  In the April 2013 response, a representative from JSRRC stated that the incidents reported by the Veteran were not recorded. 

In regards to the emergency landing, the JSRRC asserted that they researched the historical information available to their office.  The agency indicated that they were unable to document the emergency landing of an aircraft at Coleman Army Airfield, at Sandhofen, Germany, during the stated time period. 

Further, in regards to the parachute accident, the JSRRC asserted that they researched the historical and casualty information available to their office.  The agency stated that the available information did not document a solider by the name of 'Harris' killed in Germany as a result of a parachuting incident during 1977.  The agency noted that there may be a criminal investigation report field on the incident, but the Veteran never indicated that such records could exist. 

In conclusion, the JSRRC found that the incidents listed by the Veteran were not recorded. 

Despite the Veteran's allegations, the Board does not find that any of the named stressors involved fear of hostile military activity, specifically the first stressor.  Although records indicate that the Veteran was stationed in Germany during the time period of the alleged incident, there is no independent verification that the reported stressor occurred.  In addition, the Veteran's claimed stressor is not consistent with the places, types, and circumstances of his service.  The Veteran was not in a combat, warzone or area of military hostilities.

The Board notes that if the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressors are not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  As the second criterion set forth in 38 C.F.R. § 3.304(f) - credible support evidence of his non-combat stressor - has not been met, the Veteran's claim of entitlement to service connection for PTSD cannot be granted.

In determining that service connection is not warranted, the Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and depression is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


